DETAILED ACTION
Responsive to the claims filed November 11, 2019. Claims 1-20 are presented. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1-9 are objected to because of the following informalities: 
the claims depend from “the system of claim I”. This appears to be a typo. The claims should be amended to read “the system of claim 1”.  
Claim 1: a semicolon (;) should be added after each limitation.
Claims 10-12 and 15-18: a period is missing at the end of each claim. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
In claims 1, 12, and 18, it is unclear if the limitations in parenthesis and/or quotation marks are meant to be part of the claimed invention. The claims should be amended to omit the parenthesis and/or quotation marks and to clarify what is being claimed. 
In claim 9: the limitation “FEA” is indefinite because it is unclear what this limitation means. 
In claim 1: the limitations “each machine”, “the scripts”, “the script”, “the machines” lacks proper antecedent basis in the claim.
In claim 3: the limitations “the script editor” and “the timing outcomes” lack proper antecedent basis in the claim.
In claim 4: the limitation “the exact values” lacks proper antecedent basis in the claim. 
In claim 5: the limitation “the parameters” lacks proper antecedent basis in the claim.
In claim 6: the limitation “the simulator” lacks proper antecedent basis in the claim.
In claim 7: the limitation “the script editor” lacks proper antecedent basis in the claim.
In claim 8: the limitation “the operators” lacks proper antecedent basis in the claim.
In claim 9: the limitations “the simulator” and “the timing requirements” lack proper antecedent basis in the claim.
In claim 11: the limitation “the vehicle” lacks proper antecedent basis in the claim.
In claim 12: the limitations “the editor and simulator”, “the mining operator”, “the operator”, “the block being executed” lack proper antecedent basis in the claim.
In claim 13: the limitation “the scripting language” lacks proper antecedent basis in the claim.
In claim 14: the limitations “the executor”, “the information”, and “the network” lack proper antecedent basis in the claim.
In claim 16: the limitation “the operators” lacks proper antecedent basis in the claim.
In claim 17: the limitations “the computers” and “the ones” lack proper antecedent basis in the claim.
In claim 18: the limitation “it” lacks proper antecedent basis in the claim.
In claim 19: the limitation “the multiple cycles” lacks proper antecedent basis in the claim.
In claim 20: the limitations “it” and “the optimal mix” lack proper antecedent basis in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Way et al (US 2020/0033847. 
As per claim 1, Way et al teach a system coordinating mining or construction machinery comprising: 
two or more equipment with sensors and actuators (see at least paragraph [0061]; autonomous vehicles) a database of stored behavior and sensing capabilities for each machine a scripting editor that can concatenate sensing and behavior blocks, a controller (centralized or at each machine) that can interpret the scripts and command the machines according to the script, a communication infrastructure that allows the machines to communicate (see at least fig 2, paragraphs [0030-0031, 0061-0071]). Way et al fail to explicitly teach the two or more equipment are two or more mining (or construction) equipment. However, it would have been obvious to implement the teachings of Way et al on 
As per claim 2, Way et al teach wherein the script is capable of simulating the scripts (see at least paragraph [0068]).  
As per claim 3, Way et al teach wherein the script editor can predict the timing outcomes of the script that has been created (see at least paragraph [0057]).    
As per claim 4, Way et al teach wherein the behavior blocks are assigned ranges of values rather than the exact values (see at least paragraph [0053]).    
As per claim 5, Way et al teach wherein an optimizer is used to adjust the parameters in the behavior blocks to optimize for time, throughput, overall cost, fuel, wear, safety, or a combination of either of them (see at least paragraph [0056]).      
As per claim 6, Way et al teach wherein the simulator is further improved with measurements from execution (see at least paragraph [0055]).        
As per claim 7, Way et al teach wherein the script editor is visual or text (see at least paragraph [0029]).      
As per claim 8, Way et al teach wherein the operators carry operator control units that can also provide behavior and sensing blocks (see at least paragraph [0039]).        
As per claim 9, Way et al teach wherein the simulator used FEA to compute the timing requirements (see at least paragraph [0054]).        
As per claim 10, Way et al teach wherein the scripting editor already has a set of maneuvers to perform particular motions: loading, dumping, etc (see at least paragraph [0023]).      
As per claim 11, Way et al teach wherein the behavior blocks of each machine are recorded by driving the vehicle or teleoperating the vehicle  (see at least paragraphs [0094-0100])
As per claim 12, Way et al teach wherein the editor and simulator provide the mining operator a real time "debugging" function that allows the operator to know the block being executed by each machine (see at least paragraphs [0029-0030]).        
As per claim 13, Way et al teach wherein the scripting language can multitask or be organized hierarchically (see at least fig 5).  
As per claim 14, Way et al teach wherein the executor logs all the information send though the network.  
As per claim 15, Way et al teach wherein some of the machines are simulated and some are not as to partially test the scripts  
As per claim 16, Way et al teach enhanced with a merging procedure that allows the operators to merge scripts from different installations  
As per claim 17, Way et al teach enhanced with encryption and authentication between the computers containing the scripts and the ones executing the scripts  
As per claim 18, Way et al teach wherein some equipment is human driven and does not have behavior modules, but it does have sensor blocks (for example providing their position to be used by the script)  
As per claim 19, Way et al teach wherein the multiple cycles of optimization and real time data logging are performed.  
As per claim 20, Way et al teach wherein it is used to plan operations at a new sight and different equipment is simulated to determine what is the optimal mix of machine types and quantity over time.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY REFAI whose telephone number is (313)446-4867.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAMSEY REFAI/Primary Examiner, Art Unit 3661